Walker, J.
The only error assigned in this case is that the court erred in overruling the appellant’s motion for a new trial, on the ground of newly discovered evidence.
We think it was not error for the court to overrale the motion. The affidavit offered in support of the motion, if the court had believed it true, was not such as to entitle the appellant to a new trial. The evidence offered by the State is of such a character that had the matters proposed to be proven by the newly discovered evidence been proven on tbe trial, while they might have damaged the credibility of the principal witness for the State, R. L. Anderson, would still have left abundant testimony to support the verdict.
The affidavit does not clearly show that by proper diligence the evidence (claimed as newly discovered) could not have been produced upon the trial.
This court will not disturb the rulings of the district and criminal courts upon matters of this kind, unless it clearly appear that injustice has been done or errors committed such as make it obligatory upon us to- interfere with that discretion wbieb is primarily vested in those tribunals.
The judgment of the court below is affirmed, and the ease remanded.
Affirmed.